Filed 11/18/22 Marriage of Manyere CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


In re Marriage of BRILLIANT                               B313598
and ANGELA RENEE
MANYERE.

BRILLIANT MANYERE,                                        (Los Angeles County
                                                          Super. Ct. No. 20LBFL01308)
         Appellant,

         v.

ANGELA RENEE MANYERE,

         Respondent.


     APPEAL from an order of the Superior Court of Los
Angeles County, Carla L. Garrett, Judge. Affirmed.
     Brilliant Manyere, in pro. per., for Appellant.
     No appearance for Respondent.
       Brilliant Manyere appeals from a family court order
awarding his spouse, Angela Manyere, $2,163 per month in
pendente lite (temporary) spousal support. Brilliant1 contends
Angela misrepresented the circumstances of their separation and
the family court failed to consider Angela’s ability to access
Brilliant’s deferred compensation plan savings in calculating
temporary spousal support. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

A.    Petition for Dissolution and Request for Order of Support2
      Brilliant and Angela married on April 13, 1984; they
separated in April 2010; and Brilliant filed a petition for
dissolution on December 31, 2010. They have two adult children.
Since 1986 Brilliant has worked for the County of Los Angeles
(County) as a property assessor. Angela worked as a deputy
probation officer from 1998 to 2003, when she was diagnosed
with cancer, and thereafter she was a stay-at-home parent. After


1     We refer to the parties by their first names because they
share a last name.
2     The background facts are taken from Angela’s declaration
in support of her request for order awarding temporary spousal
support and from Brilliant’s responsive declaration. On our own
motion, we augment the record to include Brilliant’s
December 31, 2020 petition for dissolution and income and
expense declaration; Angela’s February 16, 2021 request for order
awarding temporary spousal support, attorneys’ fees, and costs,
and her income and expense declaration; Brilliant’s March 30,
2021 responsive declaration and income and expense declaration;
and Brilliant’s April 7, 2021 income and expense declaration.




                                2
the parties’ separation in 2010, Angela moved to Texas, where
she presently lives with her parents and works as a teacher’s
aide.
      On February 16, 2021 Angela filed a request for order
(RFO) seeking $2,400 in monthly temporary spousal support and
$4,000 in attorneys’ fees. In her attached income and expense
declaration, Angela, then 56 years old, stated she earned $1,368
per month working 40 hours per week as a teacher’s aide, and
she claimed monthly expenses of $3,525, including $1,200 in rent.
Angela estimated Brilliant’s monthly income was $12,533 based
on his December 31, 2020 income and expense declaration filed
with the petition for dissolution.
      Angela averred in her declaration in support of the RFO
that she suffered mental and physical abuse during the marriage,
and she fled the home with her daughter in April 2010 after a
heated argument with Brilliant. Brilliant cut off Angela’s access
to the family finances and refused to support her, forcing her to
move in with her parents in Texas. However, because her
parents were “getting older,” Angela wanted to have her own
residence to secure her financial future without relying on her
parents’ assistance. Angela stated she lived a middle- to high-
income lifestyle during the marriage, including extensive travel,
shopping, and dining out, and she and Brilliant owned their
home. She submitted a DissoMaster3 report that calculated
monthly guideline spousal support at $2,894 per month based on

3     DissoMaster is a computer software program widely used
by courts and the family law bar in setting child and spousal
support pursuant to the statewide uniform guidelines set by the
Family Code and local rules. (See In re Marriage of Olson (1993)
14 Cal.App.4th 1, 5, & fn. 3.)




                                3
the parties’ respective incomes. Angela requested $2,400 per
month based on the report, which she asserted was “reasonable”
under the circumstances.
       On March 30, 2021 Brilliant filed a responsive declaration
requesting the family court deny the RFO. Brilliant stated he
should not be responsible for supporting Angela because during
their 11 years of separation Angela chose to rely on her parents
for support and did not pursue a remunerative career of her own,
even though she is a college graduate with previous work
experience as a probation officer, eligibility worker, and child
support representative for the County. Brilliant averred that
Angela “drained me financially upon our separation” by staying
in hotels for an extended period and withdrawing $6,000 from the
couple’s joint account, and Angela did not provide any support for
Brilliant or their children during their years of separation.4
Angela’s excessive spending caused Brilliant to remove Angela
from the joint account. Unable to pay his bills, Brilliant filed for
bankruptcy in 2012. Brilliant asserted further, “Division of my
deferred compensation from this dissolution will provide [Angela]
with sufficient support. She will be granted half of the
contributions made when were together from 1990-2010.”
Moreover, “the support [Angela] receives from her parents should
be the source for her attorney’s fees.”
       On March 30, 2021 Brilliant filed an income and expense
declaration stating his gross pre-tax pay was $12,558 per month,

4     Brilliant and Angela’s daughter was approximately
14 years old at the time of the 2010 separation. According to
Angela, although their daughter initially left the family home
with Angela, she did not move with Angela to Texas because she
was enrolled in school in California.




                                 4
but his average monthly income was $8,709.5 He listed
approximately $28,800 in assets and $10,028 in monthly
expenses, including $1,277 for home loan payments and $2,000 in
“savings and investments.” He submitted pay stubs showing his
gross monthly pay was approximately $16,100 in January 2021
and $13,000 in February 2021. His monthly contribution to his
deferred compensation retirement plan was approximately
$2,900 in January and $2,600 in February.

B.     Hearing on the RFO
       The family court heard the RFO on April 12, 2021. Both
parties were present in court and represented by counsel. After
the court summarized the parties’ declarations, Angela’s attorney
argued that Brilliant’s declaration failed to address Angela’s
assertions of domestic violence and the marital standard of living,
and Angela’s support request was very modest in seeking only
$1,200 for monthly rent, $400 for food, and limited additional
amounts to travel to California to visit her children and
grandchildren. Moreover, Brilliant’s income and expense
declaration showed he was able to pay spousal support in light of
his $2,000 in monthly investments and savings “in addition to
what they take out for his deferred compensation and his
retirement.” Angela’s attorney argued further, “For [Brilliant] to
state [Angela] can use the deferred compensation, her half, he
has the same half, if not more, and she’s only 56 years of age.



5     On April 7, 2021 Brilliant filed an updated income and
expense declaration stating he had an average monthly income of
$9,669, comprised of his salary and overtime. The declaration
was otherwise unchanged from the March 30 declaration.




                                5
She cannot go into the retirement account until she’s 59 and a
half. That’s not even an option at this point.”
       Brilliant’s attorney argued Angela should receive “little if
any” temporary spousal support because she had abandoned
Brilliant to raise their children, she was supported by her
parents, she gave up her job without presenting medical evidence
of her inability to work, and the cost of living was lower in Texas
than California.
       After hearing argument, the family court announced it had
prepared a DissoMaster report “just based on the income and
expense declaration[s] that both parties provided.” The guideline
monthly spousal support generated by the DissoMaster was
$1,671 based on Brilliant’s declaration that he earned “$8,709 per
month gross.” Angela’s attorney argued the calculation was
inaccurate because Brilliant stated in his December 31, 2020
income and expense declaration that he earned $12,558 per
month. Asked to address the discrepancy, Brilliant’s attorney
explained that Brilliant’s “pay from the County is quite
complicated to figure out,” and Brilliant actually earned $9,153
per month before taxes. Angela’s attorney responded that
Brilliant’s pay stubs indicated his gross pay was significantly
higher. The court and the attorneys began a fruitless effort to
attempt to decipher Brilliant’s County pay stubs, but eventually
the court called a recess and directed the parties “to see if you can
figure out where you are, what the numbers look like, then we
can have a discussion.”
       After the recess, Brilliant and Angela jointly submitted a
DissoMaster report that used Brilliant’s IRS Form W-2 income
for 2020 instead of his pay stubs to calculate his monthly income.
Brilliant’s and Angela’s attorneys confirmed they prepared the




                                 6
report together. In the “Input Data” field, the report listed
Brilliant’s monthly wage and salary income as $9,669 and
Angela’s monthly income as $1,367. The parties did not itemize
any 401(k) or other deferred compensation contributions, or other
deductions or adjustments to their monthly income, except for
minor entries reflecting Brilliant’s union dues ($84), Angela’s
health insurance ($133), and Angela’s mandatory retirement
contributions ($27). Based on these inputs, the DissoMaster
calculated guideline support of $2,163 per month for Angela.
       After receiving the DissoMaster report, the family court
stated, “I’m glad you guys got together and came up with some
numbers. Now, I understand the concerns. . . . I understand
there [are] some issues regarding how long you two have been
separated, Sir, and the issues that you have regarding paying
any temporary spousal support. . . . However, . . . the court is
going to grant temporary spousal support in this case. And I’m
going to base that on the report that the parties have just
provided that suggests that the guideline support is $2,163 per
month.” The court denied Angela’s request for retroactive
support and ordered payments to commence in two monthly
installments beginning May 12, 2021. The court also awarded
Angela $4,000 in attorneys’ fees after finding “there is a
disparity, . . . there is an ability on [Brilliant] to pay, and . . .
there is a need.” On May 7, 2021 the court entered the findings
and order after hearing setting forth the terms of Brilliant’s
monthly spousal support and attorneys’ fees payment, and
attaching the final DissoMaster report.




                                  7
      Brilliant timely appealed.6

                          DISCUSSION

A.     Governing Law and Standard of Review
       Under Family Code section 3600,7 a family court may order
temporary spousal support in “any amount that is necessary for
the support of the other spouse,” as long as the amount is
consistent with section 4320 (listing circumstances to consider in
ordering support) and section 4325 (limiting spousal support
awards to a spouse convicted of domestic violence). “The purpose
of pendente lite spousal support is to maintain the parties’
standards of living in as close as possible to the preseparation
status quo, pending trial. In fixing temporary spousal support,
trial courts are not restricted by any set of statutory guidelines.”
(In re Marriage of Ciprari (2019) 32 Cal.App.5th 83, 103-104;
accord, In re Marriage of Brewster & Clevenger (2020)
45 Cal.App.5th 481, 514; In re Marriage of Samson (2011)
197 Cal.App.4th 23, 29.) “‘[I]n exercising its broad discretion, the
court may properly consider the “big picture” concerning the
parties’ assets and income available for support in light of the

6     Brilliant does not assert any arguments regarding the
attorneys’ fees award, thereby forfeiting any challenge to the fee
award on appeal. (See Tiernan v. Trustees of Cal. State
University & Colleges (1982) 33 Cal.3d 211, 216, fn. 4 [issue not
raised on appeal deemed waived]; Eck v. City of Los Angeles
(2019) 41 Cal.App.5th 141, 146 [appellant forfeited or abandoned
issue not raised in appellate briefs].)
7    All further undesignated statutory references are to the
Family Code.




                                 8
marriage standard of living.’” (Marriage of Lim & Carrasco
(2013) 214 Cal.App.4th 768, 773; accord, In re Marriage of
Wittgrove (2004) 120 Cal.App.4th 1317, 1327.)
       We review an order for temporary spousal support for an
abuse of discretion. (In re Marriage of Ciprari, supra,
32 Cal.App.5th at p. 104 [“[t]he amount of the award lies within
the trial court’s sound discretion, and is reversible only on a
showing of clear abuse of discretion”]; In re Marriage of Lim &
Carrasco, supra, 214 Cal.App.4th at p. 773.) “Under this
standard, we consider only ‘whether the court’s factual
determinations are supported by substantial evidence and
whether the court acted reasonably in exercising its discretion.’
[Citation.] ‘We do not substitute our own judgment for that of the
trial court, but confine ourselves to determining whether any
judge could have reasonably made the challenged order.’” (In re
Marriage of Macilwaine (2018) 26 Cal.App.5th 514, 527; accord,
In re Marriage of Smith (2015) 242 Cal.App.4th 529, 532 [a
support order “‘will be overturned only if, considering all the
evidence viewed most favorably in support of its order, no judge
could reasonably make the order made’”].) “On review for
substantial evidence, we examine the evidence in the light most
favorable to the prevailing party and give that party the benefit
of every reasonable inference. [Citation.] We accept all evidence
favorable to the prevailing party as true and discard contrary
evidence.” (In re Marriage of Drake (1997) 53 Cal.App.4th 1139,
1151; accord, In re Marriage of Nakamoto & Hsu (2022)
79 Cal.App.5th 457, 470.)




                                9
B.     Substantial Evidence Supports the Family Court’s Order for
       Temporary Spousal Support
       The family court based its order for $2,163 per month in
temporary spousal support entirely on the guideline support set
forth in the DissoMaster report jointly submitted by the parties
during the hearing on the RFO. The income inputs used to
generate the guideline support were agreed upon by the parties.
Further, the inputs are supported by substantial evidence.
Brilliant’s income input ($9,669) was based on Brilliant’s 2020
IRS Form W-2, and it also matched the gross average monthly
income that Brilliant stated in his April 7, 2021 income and
expense declaration. Angela’s income input ($1,367) matched the
gross monthly income set forth in her February 16, 2021 income
and expense declaration. Further, Angela attested in her
declaration in support of the RFO that she enjoyed a middle- to
high-income lifestyle prior to separation, she was now working 40
hours per week as a teacher’s aide, and although her parents
supported her during the separation, they were getting older and
she could not rely on them to continue supporting her financially.
Based on this evidence, the court did not abuse its broad
discretion in ordering guideline support that was “based on the
supported spouse’s needs and the other spouse’s ability to pay.”
(In re Marriage of Samson, supra, 197 Cal.App.4th at p. 29.)
       Brilliant contends the family court erred in issuing the
support order because Angela misled the court into believing she
was forced out of the marital home in 2010, although she left of
her own free will. He argues further that Angela lied to the court
about Brilliant cutting off her access to the parties’ finances,
when Angela in fact “plundered” their bank accounts and maxed




                               10
out their credit cards, driving Brilliant into bankruptcy.8 He also
argues that Angela’s claims of spousal abuse were
uncorroborated.9
      However even if any of Brilliant’s contentions had merit
(which is not clear from the record), these asserted facts are not
relevant to the appeal because the family court made no findings



8      Brilliant’s opening brief includes numerous allegations
regarding Angela’s 2010 departure and financial misconduct that
are not reflected in the record, even as augmented. It is
appellant’s burden to affirmatively demonstrate error by the
lower court, and “‘[f]ailure to provide an adequate record on an
issue requires that the issue be resolved against [the appellant].’”
(Jameson v. Desta (2018) 5 Cal.5th 594, 609.) Moreover, when an
appellant “‘“fails to support [a point] with reasoned argument and
citations to authority, we treat the point as waived.”’” (Shenefield
v. Shenefield (2022) 75 Cal.App.5th 619, 641; accord, Vines v.
O’Reilly Auto Enterprises, LLC (2022) 74 Cal.App.5th 174, 190.)
We recognize Brilliant is self-represented and his understanding
of the rules on appeal is, as a practical matter, more limited than
an experienced appellate attorney’s, and whenever possible, we
do not strictly apply technical rules of procedure in a manner
that deprives a self-represented litigant of a hearing. But we are
required to apply the rules on appeal and the substantive rules of
law to the litigant’s claims on appeal, just as we would to those
litigants who are represented by trained legal counsel.
(Rappleyea v. Campbell (1994) 8 Cal.4th 975, 984-985.)
9     Brilliant asserts that at the hearing on the RFO “he raised
his hand and wished to address the Court regarding the abuse
allegations, but the trial court declined to listen to [him].” The
reporter’s transcript does not reflect that the trial court
prevented Brilliant from speaking, and both Brilliant and his
attorney addressed the court multiple times during the hearing.




                                11
regarding the parties’ 2010 separation or Angela’s use of joint
funds, and it did not base its award of temporary spousal support
on anything other than the parties’ income and expenses. As
discussed, the court at the hearing summarized both parties’
allegations concerning the 2010 separation, then announced it
had prepared a DissoMaster report “just based on the income and
expense declaration that both parties provided.” And in making
its award of temporary spousal support, the court adopted the
parties’ joint DissoMaster report without making any
adjustments based on either party’s allegations.
       Brilliant also contends the family court overlooked his
deferred compensation plan in determining the amount of money
Angela needed for support. He argues Angela’s community share
of these retirement funds would have provided her with a
substantially better standard of living than she enjoyed prior to
separation, and the court could have enabled Angela to access her
share of the funds through a qualified domestic relations order.10
Brilliant also argues Angela’s attorney misled the court into
believing Brilliant had sufficient money to pay spousal support by
stating Brilliant had $2,000 in monthly savings “in addition to
what they take out for his deferred compensation and his




10     Brilliant points to Los Angeles County Code
section 5.25.125, which he asserts provides for early distribution
of retirement funds pursuant to a qualified domestic relations
order. We do not reach whether Angela could have accessed her
share of Brilliant’s deferred compensation plan funds because, as
discussed below, Brilliant waived any challenge to the income
attributed to him in the negotiated DissoMaster report used by
the family court in calculating temporary spousal support.




                                12
retirement,” when in fact his reported savings included his
retirement contributions.
       These arguments are unavailing. First, neither party
asked the family court to enter a qualified domestic relations
order piercing Brilliant’s retirement account, and in any event, as
Angela’s attorney observed, even if Angela could access Brilliant’s
deferred compensation plan as a source of income, arguably
Brilliant could as well, thereby affecting his available funds.
Most significantly, Brilliant waived any challenge to the income
attributed to him in calculating temporary spousal support by
reaching an agreement with Angela on the inputs to the
DissoMaster report the parties jointly submitted to the court.
Brilliant’s attorney confirmed to the court that the joint
DissoMaster report reflected the parties’ agreement on the
income figures. Brilliant has therefore waived any challenge to
the income available for support. (See In re Marriage of
Lionberger (1979) 97 Cal.App.3d 56, 60-62 [after parties
stipulated to spousal support, wife who raised no objection when
the trial court and counsel discussed the amount and termination
date of support payments impliedly waived her right to challenge
the termination date on appeal]; see also In re Marriage of
Freeman (1996) 45 Cal.App.4th 1437, 1450-1451 [where the
parties entered a stipulated judgment embodying the trial court’s
earlier determination the husband was not sterile and a blood
test would not be ordered, husband waived his right to contend
on appeal that he was denied due process without a blood test].)11


11    Further, although Brilliant’s IRS Form W-2 is not in the
record, the $9,669 monthly income extrapolated from the Form
W-2 and entered into the DissoMaster appears to have excluded




                                13
                         DISPOSITION

     The family court’s May 7, 2021 order for temporary spousal
support is affirmed. Brilliant is to bear his own costs on appeal.



                                                FEUER, J.
We concur:



             PERLUSS, P. J.



             SEGAL, J.




Brilliant’s deferred compensation contributions given that
Brilliant’s monthly pre-tax gross earnings on his January and
February 2021 pay stubs exceeded $9,669 by several thousand
dollars, and his December 31, 2020 income and expense
declaration likewise listed his monthly pre-tax gross income as
$12,533.




                                14